COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Haley and Beales
Argued by teleconference


TONJIA M. DEMUTH
                                                              MEMORANDUM OPINION * BY
v.     Record No. 3010-07-4                                  JUDGE ROBERT J. HUMPHREYS
                                                                   OCTOBER 7, 2008
RICHARD P. DEMUTH


                 FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                               Rossie D. Alston, Jr., Judge

                 Thomas F. Hennessy (Stephanie D. Yost; Leiser, Leiser & Hennessy,
                 PLLC, on briefs), for appellant.

                 Barbara Murphy Stough (Knight & Stough, LLP, on brief), for
                 appellee.


       Tonjia J. Demuth (“mother”) appeals a custody determination by the circuit court, made

pursuant to her divorce from Richard P. Demuth (“father”). The circuit court awarded primary

physical custody of the couple’s child to mother. However, mother claims that the circuit court

abused its discretion by providing that custody of the child would automatically revert to father if

mother moved out of Virginia, or more than 30 miles from father. For the following reasons, we

agree with mother and reverse the decision of the circuit court.

                                              Analysis

       “In matters of custody, visitation, and related child care issues, the court’s paramount

concern is always the best interests of the child.” Farley v. Farley, 9 Va. App. 326, 327-28, 387

S.E.2d 794, 795 (1990). “In matters of a child’s welfare, trial courts are vested with broad

discretion in making the decisions necessary to guard and to foster a child’s best interests.” Id. at

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
328, 387 S.E.2d at 795. “A trial court’s determination of matters within its discretion is

reversible on appeal only for an abuse of that discretion . . . and a trial court’s decision will not

be set aside unless plainly wrong or without evidence to support it.” Id.

        In furtherance of the best interests of the child goal, “Virginia courts have jurisdiction to

permit the removal of a child from Virginia to another state or to deny such removal.” Wilson v.

Wilson, 12 Va. App. 1251, 1255, 408 S.E.2d 576, 579 (1991). “However, a predetermined

automatic reversal of primary custody, based on an undetermined move in the future, is clearly

an abuse of discretion.” Id. Here, the circuit court clearly believed that a move to Texas was not

in the child’s best interest. In its findings, the court stated:

                The parties’ negative behaviors during the course of the marriage
                and during the separation were harmful to the child and harmful to
                the relationship of the child between the parents. A move to Texas
                by the mother will do nothing more than sew [sic] the seeds for
                further problems.

The court indicated that the interests of the child would best be served by remaining in mother’s

custody and living in Virginia. Under these circumstances, the proper remedy would have been

for the court to prohibit the child’s permanent removal from the state until such time as a change

of circumstances had been shown, not to provide for an automatic change in custody if mother

chose to move from the Commonwealth with the child. See id.

        In awarding custody, courts must determine the best interests of the child “under the

circumstances prevailing at the time of the decision.” If those circumstances materially change

at any time in the future, the court, upon request of one of the parties, may modify its original

custody determination. See Brown v. Brown, 30 Va. App. 532, 537, 518 S.E.2d 336, 338

(1999). However, a court cannot indulge in sheer speculation about what may be in the best

interests of the child at some imprecise time in the future by providing for an automatic change




                                                  -2-
in custody based upon a future event that may or may not occur. Wilson, 12 Va. App. at 1255,

408 S.E.2d at 579.

       Father argues that mother’s move to Texas is not an undetermined future event. He

argues that she has specifically stated her intent to move to Texas and that the custody

determination was essentially a relocation determination. However, there is nothing in the

record demonstrating that mother is moving to Texas. Mother asked the court to allow her to

take the child to Texas. However, when the court made it clear that it would not allow the child

to be taken out of the state, mother indicated that she would rather remain in Virginia than lose

custody of her son. Thus, any potential move that she might make in the future is at this time

undetermined and speculative.

       The final decree of divorce and Code § 20-124.5 require that if mother decides to move

in the future, she must file a notice of relocation. At that point, father may ask the court to alter

its original custody determination based on the new circumstances, and the trial court must then

review whether such relocation is in the best interests of the child at that time.

                                             Conclusion

       Because the circuit court abused its discretion by providing for an automatic change in

custody in the event of a possible change in circumstances, we reverse its decision, and remand

for further proceedings consistent with this opinion.

                                                                            Reversed and remanded.




                                                 -3-